Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.1 Morgan, Lewis & Bockius LLP (a Pennsylvania Limited Liability Partnership) Counselors at Law 502 Carnegie Center Princeton, New Jersey 08540 February 2, 2009 NovaDel Pharma Inc. 25 Minneakoning Road Flemington, NJ 08822 Re: Amendment No. 1 to the Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as counsel to NovaDel Pharma Inc., a Delaware corporation (the Company), in connection with the filing of Amendment No. 1 to the Registration Statement on Form S-3 (the Registration
